Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
Claim 10 recites: “wherein each of the length direction and the width direction of the first member is larger than the thickness direction of the first member.”
Based on a reading of Applicant’s specification, it is not clear what is meant by the length direction is larger than the thickness direction of the first member, and the width direction is larger than 
The Examiner believes that claim 10 should instead recite: “wherein each of the length 
In order to expedite prosecution, claim 10 is construed by the Examiner as such.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2 and 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US 2020/0136277, “Yoshida”, Examiner’s note: Yoshida is an English translation of JP 2017-121107, which was effectively filed on Jun. 21, 2017) in view of Kubota et al. (US 2020/0259274, “Kubota”).

Regarding claim 1, Yoshida discloses A terminal joining structure comprising: a first member that is made of a metal material (Figs. 1, 7, [0025]; electric wire connection structure 1 comprises the conductor exposed part 12 which is made of copper);
a second member that is made of a metal material (Figs. 1, 7, [0025]; electric wire connection structure 1 comprises the conductor exposed part 22 which is made of aluminum);
wherein the first member and the second member are joined together at a joint formed by solid-state joining of abutting edges of the first member and the second member (Figs. 1, 7, [0025], [0059]; the conductor exposed parts 12 and 22 are joined together at the ultrasonic joint part 30 in which the edges of the conductor exposed parts 12 and 22 are abutted, and the copper-based metal in the copper-based conductor exposed part 12 and aluminum-based metal in the aluminum-based conductor exposed part 22 are joined in a solid state.  Examiner’s note: the limitation “a joint formed by solid-state joining of abutting edges of the first member and the second member” is a process limitation in a product claim and is treated in accordance with MPEP 2113.  As this process limitation uses a product structure that is the same as the product of Yoshida, this claim limitation is therefore disclosed by Yoshida.),
the abutting edges being an end edge or a side face of the first member and an end edge or a side edge of the second member that abut against each other in an abutting direction (Figs. 1, 7, [0025], [0059]; the edges and the sides of the conductor exposed parts 12 and 22 are abut against each other in a length direction). 
and an abutment where an end edge or a side edge of the first member and an end edge or a side edge of the second member that abut against each other (Figs. 1, 7, [0025]; the electric wire connection structure 1 has an abutment where and end or side edge of the conductor exposed part 12 and an end edge or side edge of the conductor exposed part 22 are superposed and abut against each other).
Yoshida does not disclose the first member comprises a connecter that is configured to connect the first member to an electric wire that is stacked on the first member in a stacking direction orthogonal to an axial direction of the electric wire; the abutting edges that abut against each other in an abutting direction orthogonal to the stacking direction of the first member and the electric wire.
Kubota discloses a connecter that is configured to connect the first member to an electric wire that is stacked on the first member in a stacking direction orthogonal to an axial direction of the electric wire (Figs. 7-8, [0042], [0043]; the terminal 10 is a connector configured to connect a first member of the connector part 11 to the wire 12 which is stacked on the terminal 10 in a stacking direction which is orthogonal to an axial direction of the wire 12); 
the abutting edges that abut against each other in an abutting direction orthogonal to the stacking direction of the first member and the electric wire (Figs. 7-8, [0042], [0043]; the stacking direction of the terminal 10 and the ire 12 is defined such that, when combined with Yoshida, results in an abutting direction which is orthogonal to the stacking direction).
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Yoshida’s terminal joining structure with Kubota’s connectors in order to provide the ability to connect the terminal to different electric wires, as suggested by Kubota at Figs. 7-8.

Regarding claim 2, Yoshida in view of Kubota discloses the claimed invention as applied to claim 1, above.
Yoshida discloses The terminal joining structure according to claim 1, wherein the first member includes an extension (Figs. 1, 7, [0025]; the conductor exposed part 12 includes an extension that extends towards exposed part 12).
Yoshida does not disclose the extension extends from the connector.
Kubota discloses the extension extends from the connector (Figs. 7-8, [0042], [0043]; the terminal 10 is a connector which includes an extension that extends from the core wire crimp part 13).


Regarding claim 4, Yoshida in view of Kubota discloses the claimed invention as applied to claim 1, above.
Yoshida discloses The terminal joining structure according to claim 1, wherein the solid-state joining that is used to form the joint is friction stir welding (Figs. 1, 7, [0025], [0059]; solid-state joining is used to form the joint between the conductor exposed parts 12 and 22. Examiner’s note: the limitation “the solid-state joining that is used to form the joint is friction stir welding” is a process limitation in a product claim and is treated in accordance with MPEP 2113.  As this process limitation uses a product structure that is the same as the product of Yoshida, this claim limitation is therefore disclosed by Yoshida.).

Regarding claim 5, Yoshida in view of Kubota discloses the claimed invention as applied to claim 1, above.
Yoshida discloses 5. The terminal joining structure according to claim 1, wherein each of the first member and the second member is a terminal (Figs. 1, 7, [0025]; the conductor exposed parts 12 and 22 are conductive terminals).

Regarding claim 6, Yoshida in view of Kubota discloses the claimed invention as applied to claim 1, above.
 6. The terminal joining structure according to claim 1, wherein each of the first member and the second member is a flat plate-shaped terminal (Figs. 1, 7, [0025]; the conductor exposed parts 12 and 22 are conductive flat plate-shaped terminals).

Regarding claim 7, Yoshida in view of Kubota discloses the claimed invention as applied to claim 1, above.
Yoshida does not disclose the limitations of claim 7.
Kubota discloses 7. The terminal joining structure according to claim 1, wherein the connector is configured to be crimped around an end of the electric wire that is stacked on the first member to connect the electric wire and the first member (Figs. 7-8, [0042], [0043]; the terminal 10 has a core wire crimp part 13 which crimps around an end of the core wire 12a that is stacked on the terminal 10, and when combined with Yoshida, connects the core wire 12a and the first member).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Yoshida’s terminal joining structure, as modified by Kubota, with Kubota’s connectors in order to provide the ability to connect the terminal to different electric wires, as suggested by Kubota at Figs. 7-8.

Regarding claim 8, Yoshida in view of Kubota discloses the claimed invention as applied to claim 1, above.
Yoshida does not disclose the limitations of claim 8.
Kubota discloses 8. The terminal joining structure according to claim 1, wherein the connector has a barrel shape (Figs. 7-8, [0042], [0043]; the core wire crimp part 13 has a barrel shape after it is crimped).


Regarding claim 9, Yoshida in view of Kubota discloses the claimed invention as applied to claim 1, above.
Yoshida discloses 9. The terminal joining structure according to claim 1, wherein the first member extends in a length direction, a width direction, and a thickness direction, the thickness direction being parallel to the stacking direction, and the length direction and the width direction being perpendicular to each other and defining a plane that is orthogonal to the thickness direction and parallel to the abutting direction (Figs. 1, 7, [0025]; the conductor exposed part 12 extends in length, width, and thickness directions, the thickness direction is parallel to the stacking direction defined in claim 1, and the length and width directions are perpendicular to each other and define a plane that is orthogonal to the thickness direction, the plane is also parallel to the abutting direction which is defined in claim 1 as the length direction).

Regarding claim 10, Yoshida in view of Kubota discloses the claimed invention as applied to claim 9, above.
Yoshida discloses 10. The terminal joining structure according to claim 9, wherein each of the length direction and the width direction of the first member is larger than the thickness direction of the first member (Figs. 1, 7, [0025]; the length and width direction of the conductor exposed part 12 is larger than the thickness of the conductor exposed part 12.  Examiner’s note: see the 112 rejection above for the construction of this claim.).

Regarding claim 11, Yoshida in view of Kubota discloses the claimed invention as applied to claim 9, above.
Yoshida discloses 11. The terminal joining structure according to claim 9, wherein the length direction of the first member is parallel to the axial direction of the electric wire (Figs. 1, 7, [0025]; the length direction of the conductor exposed part 12 is parallel to the axial direction of Kubota’s electric wire as defined in claim 1).

Regarding claim 12, Yoshida in view of Kubota discloses the claimed invention as applied to claim 1, above.
Yoshida discloses 12. The terminal joining structure according to claim 1, wherein the first member has a constant thickness except for the connector, the thickness extending in a direction parallel to the stacking direction (Figs. 1, 7, [0025]; the conductor exposed part 12 has a constant thickness which extends in a direction parallel to the stacking direction as defined in claim 1).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Kubota as applied to claim 2 above, in view of Mathews et al. (US 2021/0044071, “Mathews”).

Regarding claim 3, Yoshida discloses the claimed invention as applied to claim 2, above.
Yoshida discloses when the extension is defined as a first extension (Figs. 1, 7, [0025]; the conductor exposed part 12 includes an extension that extends towards exposed part 12 is a first extension),
the second member includes: a second extension (Figs. 1, 7, [0025]; the conductor exposed part 22 includes an extension that extends towards exposed part 22).
the electric wire is defined as a first electric wire, the connector is defined as a first connector, a second connector configured to connect the second member to a second electric wire that is different from the first electric wire, a second extension that extends from the second connector, and at least one of the first extension and the second extension comprises a through-hole.
In a different embodiment, Yoshida discloses the electric wire is defined as a first electric wire (Figs. 1, 7, [0025]; the wire 11 is a first electric wire),
a second electric wire that is different from the first electric wire (Figs. 1, 7, [0025]; the wire 21 is a second electric wire that is different from the wire 11).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Yoshida’s terminal joining structure, as modified by Kubota, with Yoshida’s first and second electric wires, in order to route electrical connections for different sources and devices such as a power supply and signal transmissions as suggested by Yoshida at [0003].  
Kubota discloses the connector is defined as a first connector (Figs. 7-8, [0042], [0043]; the terminal 10 is a connector, when combined with Yoshida’s conductor exposed part 12, is a first connector), 
a second connector configured to connect the second member to a second electric wire (Figs. 7-8, [0042], [0043]; the terminal 10 is a connector, when combined with Yoshida’s conductor exposed part 22, is a second connector configured to connect the second member to a second electric wire), 
a second extension that extends from the second connector (Figs. 7-8, [0042], [0043]; the second terminal 10 is a second connector which includes an extension that extends from the core wire crimp part 13).

Mathews discloses at least one of the first extension and the second extension comprises a through-hole (Fig. 3d, 6b, [0062]; connecting bolt is an extension comprising an opening 18 which is a through-hole).
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Yoshida’s joining structure, as modified by Kubota, with Mathews’ through-hole opening in order for a screw connection to be made to an electrical connection, as suggested by Mathews at [0062].

Claim 4 is alternately rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Kubota as applied to claim 1 above, in view of Skelton et al. (US 2019/0076969, “Skelton”).

Regarding claim 4, Yoshida discloses the claimed invention as applied to claim 1, above.
Yoshida does not disclose the process limitation of the solid-state joining that is used to form the joint is friction stir welding.
Skelton discloses the solid-state joining that is used to form the joint is friction stir welding (Fig. 3B, [0034]; the weld joint 210 of the electrical component is formed by friction stir welding).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Yoshida’s joining structure with Skelton’s joint formed by friction stir welding in order to significantly reduce the weight of the electrical component, as suggested by Skelton at [0034].

Response to Arguments
Applicant's arguments filed 10/27/2021 have been fully considered but they are not persuasive. 
On page 5, Applicant alleges that Yoshida does not qualify as prior art because Yoshida published on April 30, 2020 which is after the May 21, 2019 effective PCT filing date of the claimed invention.
Applicant’s argument is not persuasive because Yoshida was effectively filed on June 21, 2017, as JP 2017-121107, which is before the effective filing date of the claimed invention.  Therefore, Yoshida qualifies as prior art. 
On pages 6-7, Applicant alleges that Yoshida does not disclose the first and second members abut against each other in an abutting direction orthogonal to the stacking direction of the first member and an electric wire.
The Examiner respectfully disagrees with Applicant because Yoshida’s joint part can also reasonably be construed as the conductors 12 and 22 abut each other along the length of the respective conductors (e.g., along the X-direction in Fig. 1), which is orthogonal to the stacking direction (e.g., along the Z-direction in Fig. 1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723. The examiner can normally be reached Tu-Thurs 6am-6pm, alt M 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STANLEY TSO/               Primary Examiner, Art Unit 2847